DETAILED ACTION
Application Summary
The examiner acknowledges receipt of arguments and amendments submitted 1/13/2021. Claims 1-20 are presently pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz et al. (US Patent Application Publication 2006/0195076), hereinafter Blumenkranz in view of Simon et al. (US Patent Application Publication 5,480,396), hereinafter Simon.
Regarding claims 1, 17, and 19, Blumenkranz teaches an ophthalmological device for processing eye tissue (Blumenkranz, Fig. 1, system with light source 10, ¶[0045]), comprising a laser source configured to generate a pulsed laser beam (Blumenkranz, ¶[0045], light source 10); a focusing optical unit configured to focus a processing laser beam into the eye tissue (Blumenkranz, ¶[0045]), and a scanner system configured to direct the processing laser beam into the eye tissue in accordance with predefined scanning patterns (Blumenkranz, ¶[0045], ¶[0057-61]); wherein the ophthalmological device further comprises a beam splitting system (Blumenkranz, "multi-focal length optical element" in claim 38) and configured to generate the processing laser beam from the pulsed laser beam in such a way that the processing laser beam comprises a first beam part and a second beam part (Blumenkranz "focusing the beam at the multiple." focal points at the multiple depths simultaneously" in claim 38, ¶[0063-0067]), wherein the first beam part is focused by the focusing optical unit onto a first outer surface of a lenticule to be cut in the eye tissue, and the second . 

Claims 2-7, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz in view of Simon, further in view of Hertzberg et al. (US Patent Application Publication 2016/0051405), hereinafter Hertzberg.
Regarding claims 2, 18, Blumenkranz teaches that a beam splitting system may split a beam such that the first and the second beam parts focus the optical unit on two different outer surfaces (Blumenkranz, ¶[0013-0014]). Blumenkranz does not specifically teach a divergence modulator. Hertzberg teaches that in systems that split a laser beam for ophthalmological therapy systems (Hertzberg, ¶[0042]), that a beam 
Regarding claims 3 and 20, the modified Blumenkranz invention does not teach multiple divergence modulators. Herzberg teaches one divergence modulator that is configured to generate beam parts with a divergence (Herzberg, Fig. 3). It would have been obvious to one having ordinary skill in the art to use a first divergence modulator Preliminary Amendmentconfigured to generate the first beam part with a first divergence; and a second divergence modulator configured to generate the second beam part with a second divergence, which is different from the first divergence, in order to more accurately target the two different beams within the eye, by giving them both specific and different divergences.  
Regarding claim 4, the modified Blumenkranz invention teaches a system wherein the focusing optical unit is configured to focus the processing laser beam in the eye tissue onto a set cutting position (Blumenkranz, Figs. 7a, 7b, 8), the divergence modulator is configured to generate the first beam part with the first divergence in such a way that the first beam part is focused in the eye tissue relative to the set cutting position onto the first outer surface by the focusing optical unit (Hertzberg, Fig. 3). 
Regarding claims 5-7, Blumenkranz teaches that the pulses may be provided consecutively at different tissue depths (Blumenkranz, ¶[0020]). In the examiner’s interpretation, this splitting constitutes splitting the pulsed laser beam into a first beam bundle and a second beam bundle, interspersed, the first beam bundle is the pulses going to the first depth, and the second beam bundle is the pulses going to the second depth. Further regarding claim 6, the provision of separate first and second pulses going to different depths, in the examiner’s interpretation, constitutes configuring the beam splitting system to feed a first pulse of the pulsed laser beam to the first beam bundle
Regarding claim 14, Blumenkranz teaches that the scanner system is configured to direct the processing laser beam into the eye tissue in accordance with a predefined cutting line scanning pattern, wherein the first beam part generates a first cutting line on the 6Attorney Docket 008371.00022US Preliminary Amendment first outer surface of the lenticule and the second beam part generates a second cutting line on the second outer surface of the lenticule (Blumenkranz, ¶[0068-0069], predetermined cutting line patterns).
Regarding claim 16, Blumenkranz teaches focusing beams on different depths of tissue (Blumenkranz, Abstract). It would therefore have been obvious to one having ordinary skill in the art to configure the beam splitting system to generate the first beam part and the second beam part in such a way that the first beam part is focused by the focusing optical unit onto the first outer surface, which is further away from the focusing optical unit (that is, at a greater depth in the eye) than the second outer surface, onto which the second beam part is focused by the focusing optical unit.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz in view of Simon, further in view of Rathjen (US Patent Application 2013/0310816), hereinafter Rathjen.
Regarding claim 12, Blumenkranz does not expressly teach a beam cross section splitter. Rathjen teaches a laser ophthalmological treatment system configured to feed a first cross-sectional region of the pulsed laser beam to the first beam part, and to feed a second cross-sectional region of the pulsed laser beam to the second beam .  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz in view of Simon and Rathjen, further in view of Lai (US Patent No.6,210,401), hereinafter Lai.
Regarding claim 13, Blumenkranz does not specifically teach use of a beam combiner. Lai teaches use of a beam combiner for ophthalmological use, to combine multiple beams into a single beam (Lai, Fig. 14C, beam combiner 64). It would have been obvious tor the beam splitting system to comprise a beam cross section combiner configured to feed the first cross-sectional region of the pulsed laser beam to a first cross-sectional region of the processing laser beam, and to feed the second cross-sectional region of the pulsed laser beam to a second cross-sectional region of the processing laser beam, wherein the first cross-sectional region of the processing laser beam and the second cross-sectional region of the processing laser beam do not overlap, in order to combine all of the beams into a single beam without mixing them, so that they may separately accomplish their therapeutic purposes while maintaining a small cross section of the combined beam.  

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments on the preamble to the claims, the examiner acknowledges that there is no fixed requirement to include more information in the preamble. However, in the absence of more specific information, and in light of the extremely broad scope of the preamble, the examiner will also consider that the preamble creates no limitations on the content of the claims, and the method described in the claims may be assumed to serve no particular therapeutic purpose, since limitations from the Specification are not read into the claim.
Regarding the applicant’s suggestion that the cited references do not teach a the first beam part processes an outer surface of the lenticule and the second beam part processes a different second outer surface of the lenticule, the examiner considers that the limitation has been met if two beam parts cut two separate parts of the lenticule. If the lenticule is cut all the way through, then the outer surface has been cut. The claims do not limit the depth at which the lenticule is cut, and for that matter, if the beam of the laser passes through the entire eye, then the outer surface of the lenticule has still been cut and the limitation of the claim has been met.
Regarding the limitation on the location of the beam splitting system, the reasoning listed in the rejection is still valid; the application does not have any particular language limiting the direction or nature of the cuts provided by the beams, so the device described in the rejection above still meets the limitations of the claim language.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792